No. 13718
         IN THE SUPREbE COURT OF THE STATE OF MONTANA


IN RE:   THE MATTER OF HERBERT MILLER.




Appeal from:   District Court of the Third Judicial District,
               Honorable Robert Boyd, Judge presiding.
Counsel of Record:
    For Appellant:
         James Dorr Johnson argued, Warm Springs, Montana
         Steven Bunch, Helena, Montana
    For Respondent:
         Mark P.Sullivan argued, Butte, Montana
         Nick A. Rotering, Helena, Montana




                               Submitted:    November 28, 1977
                                 Decided: ? icu
                                          -
                                               r   2~.   .   -
         DEC 2 2 1977
~iled:
    M r . J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
    Court.


            This appeal r e s u l t s from proceedings pursuant t o s e c t i o n

    38-1312, R.C.M.           1947.      The d i s t r i c t c o u r t , Deer Lodge County,

    t h e Hon. Robert Boyd p r e s i d i n g , found Herbert M i l l e r t o be

    s e r i o u s l y mentally ill and ordered an extension of h i s commit-

    ment period a t Warm Springs S t a t e Hospital f o r s i x a d d i t i o n a l

    months.

            M i l l e r was f i r s t committed t o Warm Springs i n 1956.                   The

.   reason f o r admission was given a s acharge of homicide.                             Miller

    was l a s t committed t o Warm Springs by c o u r t o r d e r on January 9 ,

    1957.

            Section 38-1312, R.C.M.                1947, r e q u i r e s t h a t any person

    who, by reason of a j u d i c i a l decree, was adjudged mentally ill

    p r i o r t o t h e enactment of T i t l e 38, Chapter 13, s h a l l , within

    one year following t h e e f f e c t i v e d a t e of t h e a c t be r e l e a s e d ,

    u n l e s s a p e t i t i o n f o r an extended d e t e n t i o n o r d e r i s f i l e d .

            The required p e t i t i o n was f i l e d by Warm Springs s t a f f

    psychologist Katherine Gallagher on June 29, 1976.                              M i l l e r had

    been under t h e c a r e and supervision of psychologist Gallagher

    p r i o r t o t h e f i l i n g of t h e p e t i t i o n .    The p e t i t i o n was accom-

    panied by a w r i t t e n r e p o r t and evaluation of h i s mental and

    physical condition a s required by s e c t i o n 38-1306(6) (now 38-

    1306(3), by 1977 amendment), R.C.M.                          1947, compiled by psycholo-

    g i s t Gallagher.

            Upon a p p l i c a t i o n of counsel f o r M i l l e r , Judge Boyd appointed

    D r . Ben P e t e r s , a psychia trist from Anaconda, Montana, t o inde-

    pendently e v a l u a t e him.          The hearing pursuant t o t h e p e t i t i o n was
h e l d on December 3, 1976.              Psychologist Gallagher was t h e s o l e

witness t o t e s t i f y .      A t t h e beginning of t h e hearing, counsel

f o r M i l l e r moved t o s t r i k e t h e psychologist' r e p o r t from t h e

c o u r t f i l e on t h e grounds i t c o n s t i t u t e d hearsay evidence.                 The

D i s t r i c t Court denied t h e motion.             Counsel a d d i t i o n a l l y a s s e r t e d

t h e p s y c h o l o g i s t / p a t i e n t p r i v i l e g e under s e c t i o n 66-3212, R.C.M.

1947, a s a b a r t o t h e testimony of psychologist Gallagher.                               That

motion was likewise denied.

       A t t h e conclusion of t h e hearing, t h e D i s t r i c t Court con-

cluded M i l l e r was " s e r i o u s l y mentally ill" and ordered h i s

d e t e n t i o n a t Warm Springs be extended f o r an a d d i t i o n a l s i x

months, Miller appeals.                                                                \




       The i s s u e s r a i s e d and arguments advanced on appeal by

M i l l e r a r e i d e n t i c a l t o those considered i n t h e companion case

I n t h e Matter of C u r t i s Sonsteng ( t h i s Court's No. 13719,

decided December           ,       , 1977),      and r e f e r e n c e i s made t h e r e t o .

W e f i n d no need t o r e p e a t our p r i o r holdings and d i s c u s s i o n of

t h e r e l e v a n t procedures and l e g a l p r i n c i p l e s a s found i n Sonsteng.

       The order of t h e D i s t r i c t Court i s affirmed.




W Concur:
 e




 Justices.